                                                             November 15, 2018
                                                             1:30 p.m.
                                                             220
                                                              1300 Clay Street, 2nd Floor
                                                              Oakland, CA 94612




Case: 16-41297   Doc# 69-2   Filed: 10/23/18   Entered: 10/23/18 15:57:10   Page 1 of
                                          4
        Raymond Valderrama




Case: 16-41297   Doc# 69-2   Filed: 10/23/18   Entered: 10/23/18 15:57:10   Page 2 of
                                          4
Case: 16-41297   Doc# 69-2   Filed: 10/23/18   Entered: 10/23/18 15:57:10   Page 3 of
                                          4
Case: 16-41297   Doc# 69-2   Filed: 10/23/18   Entered: 10/23/18 15:57:10   Page 4 of
                                          4
